DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “the air” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 are rejected by virtue of their dependence upon claim 2.
Claim 4 also recites the limitation “the value of K is 10%.”  10% is a percentage, not a value.  This has been taken herein to mean that the value of K is 0.1.
7 recites the limitation “the air” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 depends upon claim 6, which is a method claim; however, claim 8 recites “[t]he flow sensor according to claim 6,” which is an apparatus claim recitation.  It is not clear whether claim 8 is intended to claim an apparatus or a further method step.
Claim 8 also recites that a value of K is obtained; however, K has not been previously recited in claim 8 or in claim 6 (upon which claim 8 depends), so it is not clear what is meant by this limitation.
Claim 9 recites the limitation “the value of K” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, 10% is a percentage, not a value.  This has been taken herein to mean that the value of K is 0.1.
Claim 11 recites “[a]n application of the flow sensor of claim 1 in a pulmonary function instrument.”  This is essentially a “use claim” that attempts to claim a process without positively reciting any steps involved in the process, and is therefore indefinite.  See MPEP 2173.05(q).
Claims 12-15 are rejected by virtue of their dependence upon claim 11.
Claim 14 recites the limitation “the value of K is 10%.”  10% is a percentage, not a value.  This has been taken herein to mean that the value of K is 0.1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams (U.S. No. 5,134,890).
Regarding claim 1, Abrams discloses a flow sensor 10 for preventing cross-infection (Abstract; Fig. 1), having a hollow tubular structure, and comprising a main breather tube and a pressure tapping hole arranged on a tube wall of the main breather tube, wherein an outer wall of the main breather tube is provided with a pressure tapping stub 27/28 in air communication with the pressure tapping hole, wherein a volume of an inner cavity of the pressure tapping stub satisfies the following condition: during a pulmonary function testing, air exhaled or inhaled by a tester enters the pressure tapping stub through the pressure tapping hole, and the air is kept within the pressure tapping stub without contacting a connection pipeline outside of the flow sensor (Fig. 1; col. 3, lines 28-67; the connection pipeline is not positively recited as part of the claimed invention; Abrams does not have such a connection pipeline, so the air is kept within the pressure tapping stub without contacting the connection pipeline).
Regarding claims 2-4, Abrams discloses that the volume of the inner cavity of the pressure tapping stub satisfies V1>K(V1+V2), wherein V1 represents an inner volume of the pressure tapping stub, V2 represents a volume of the air in a pressure conduit 2 can be zero and since K is less than one, the recited expression is satisfied; furthermore, the horizontal pathway between stubs 27 and 28, wherein diaphragms 29 and 30 are located, may also be considered the pressure conduit; in this case, it is apparent that V2 is not substantially larger than V1, and since K may be 0.1, the recited expression is again satisfied), wherein a value of K is obtained based on a Formula IV and by comparing an atmospheric pressure with delta p obtained by calculating based on the Formula IV (capable of such; obtaining the value of K is not positively recited as a method step and this is an apparatus claim; Abrams meets the recited expression of claim 2 for usable values of K) or wherein the value of K is 10% (as detailed supra, Abrams meets the recited expression of claim 2 for this value of K).
Regarding claim 6, Abrams discloses a method for preventing cross-infection comprising using a flow sensor 10 having a hollow tubular structure to prevent the cross-infection (Abstract; Fig. 1), wherein the flow sensor comprises a main breather tube and a pressure tapping hole arranged on a tube wall of the main breather tube, an outer wall of the main breather tube is provided with a pressure tapping stub 27/28 in air communication with the pressure tapping hole, wherein a volume of an inner cavity of the pressure tapping stub satisfies the following condition: during a pulmonary function testing, air exhaled or inhaled by a tester enters the pressure tapping stub through the pressure tapping hole, and the air is kept within the pressure tapping stub without contacting a connection pipeline outside of the flow sensor (Fig. 1; col. 3, lines 28-67; the connection pipeline is not positively recited as part of the claimed invention; Abrams 
Regarding claims 7-9, Abrams discloses that the volume of the inner cavity of the pressure tapping stub satisfies V1>K(V1+V2), such that the air exhaled or inhaled by the tester is kept within the pressure tapping stub without contacting the connection pipeline outside of the flow sensor, wherein V1 represents an inner volume of the pressure tapping stub, V2 represents a volume of the air in a pressure conduit connecting the pressure tapping stub, and K represents a constant (again, the pressure conduit is not positively recited as part of the claimed invention; thus, V2 can be zero and since K is less than one, the recited expression is satisfied; furthermore, the horizontal pathway between stubs 27 and 28, wherein diaphragms 29 and 30 are located, may also be considered the pressure conduit; in this case, it is apparent that V2 is not substantially larger than V1, and since K may be 0.1, the recited expression is again satisfied), wherein a value of K is obtained based on a Formula IV and by comparing an atmospheric pressure with delta p obtained by calculating based on the Formula IV (capable of such; obtaining the value of K is not positively recited as a method step and this is an apparatus claim; Abrams meets the recited expression of claim 2 for usable values of K) or wherein the value of K is 10% (as detailed supra, Abrams meets the recited expression of claim 2 for this value of K).
Regarding claim 11, Abrams discloses an application of the flow sensor of claim 1 (see rejection of claim 1) in a pulmonary function instrument (Fig. 2; col. 4, lines 1-26).
Regarding claims 12-14, Abrams discloses that the volume of the inner cavity of the pressure tapping stub satisfies V1>K(V1+V2), wherein V1 represents an inner volume 2 represents a volume of the air in a pressure conduit connecting the pressure tapping stub, and K represents a constant (again, the pressure conduit is not positively recited as part of the claimed invention; thus, V2 can be zero and since K is less than one, the recited expression is satisfied; furthermore, the horizontal pathway between stubs 27 and 28, wherein diaphragms 29 and 30 are located, may also be considered the pressure conduit; in this case, it is apparent that V2 is not substantially larger than V1, and since K may be 0.1, the recited expression is again satisfied), wherein a value of K is obtained based on a Formula IV and by comparing an atmospheric pressure with delta p obtained by calculating based on the Formula IV (capable of such; obtaining the value of K is not positively recited as a method step and this is an apparatus claim; Abrams meets the recited expression of claim 2 for usable values of K) or wherein the value of K is 10% (as detailed supra, Abrams meets the recited expression of claim 2 for this value of K).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams as applied to claims 1, 6, and 11 above, and further in view of Brimer et al. (U.S. Pub. No. 2013/0317379 A1; hereinafter known as “Brimer”).  Abrams discloses the invention as claimed, see rejections supra, but fails to disclose that the flow sensor is provided with a chucking device and the chucking device is detachably connected to a pulmonary function instrument.  Brimer discloses a flow sensor (Abstract) comprising a detachable connection to a mouthpiece (a pulmonary function instrument) to reduce back pressure within the device, wherein the detachable connection is via a chucking device ([0007]; [0052]) and wherein a detachable component allows for cleaning/replacement ([0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791